NUMBER 13-22-00342-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                    IN RE KRISTIN TUREK


                           On Petition for Writ of Mandamus.


                                              ORDER

   Before Chief Justice Contreras and Justices Longoria and Tijerina
                          Order Per Curiam

        On July 22, 2022, relator Kristin Turek 1 filed a petition for writ of mandamus

through which she asserts that the trial court erred by issuing a temporary order that had

the effect of changing the designation of the person who has the exclusive right to

designate the primary residence of a child and that had the effect of changing the



        1  The appendix to the petition for writ of mandamus contains documents that alternatively identify
Kristin Turek as “Kristen” Turek.
geographic area within which a conservator must maintain the child's primary residence.

See TEX. FAM. CODE ANN. 156.006(b). The Court requests that the real party in interest,

Kyndell Brandt, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                                     PER CURIAM


Delivered and filed on the
25th day of July, 2022.




                                            2